- tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun u l legend church a state b plan x corporation e committee h directory s organization f dear this is in response to your request for a ruling dated date as supplemented by correspondence dated date date and date in which your authorized representative requested a ruling on your behalf concerning the status of plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted in support of your request church a established organization f which includes _ state b counties within its geographic jurisdiction among archdiocesan offices is corporation e a separate corporation under the control of organization f corporation e is a nonprofit corporation exempt from tax under sec_501 of the code as an organization described in sec_501 of the code corporation e is organized under the laws of state b corporation e and organization f are listed in directory s the official directory of church a corporation e’s articles of incorporation describe the organization's purpose as to engage in organized charitable work embracing the total care and physical mental and spiritual welfare of all persons and families corporation e is a nonprofit corporation governed by the provisions of the state b nonprofit corporation act the members of corporation e are those persons elected or designated as directors its existence is perpetual and in the event of its dissolution all of its assets revert to organization f corporation e’s bylaws provide that certain officers of organization f are by virtue of their offices members of the board_of directors of corporation e the bylaws also provide that all other members of the board_of directors are appointed by the highest officer of organization f who also has the authority to appoint the chair and the chair-elect of the board and who is named in the bylaws as president of corporation e corporation e sponsors plan x for the benefit of employees of corporation e pian x is a defined_benefit_plan that was originally established or plan x is a qualified_plan under sec_401 of the code from through plax x was administered by the board_of directors of corporation e from through plan x was administered by corporation e through its executive committee h has been charged with the responsibility committee by delegation of the board_of directors or effective of administering and maintaining plan x committee h has continuously consisted of certain individuals involved with the direction and management of corporation e these are the chief operating officer chief financial officer the director of human resources the chair of the board's finance and administration committee and an at-large board member who is also a member of the finance and administration committee committee h members must share common religious bonds and convictions with church a and are appointed by and serve at the pleasure of the board_of directors of corporation e the sole purpose of committee h is to administer plan x - based on the foregoing facts and representations corporation e requests a ruling that plan x is a church_plan under the provisions of code sec_414 because its employees are deemed to be employees of church a due to the control exercised by church a over corporation e and due to the common religious bonds and convictions it shares with church a and because plan x is established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from tax under code sec_501 and that it is administered by an organization established by corporation e solely and effectively for the purpose of administering and maintaining plan x effective as of sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches that is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church or a convention or association of churches includes an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that code sec_414 applied as of the date of enactment of erisa however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of mppaa public law to provide that sec_414 was effective as of date sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements in order for an organization that is not itself a church or a convention or association of churches to have a church_plan under sec_414 of the code it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 of the code employees of an organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church or a convention or association of churches and provides for administration or funding of the plan by an organization described in sec_414 of the code in this case corporation e is a nonprofit organization described under sec_501 of the code and exempt from tax under sec_501 of the code corporation e was organized exclusively for charitable and religious purposes and is included in directory s_corporation e is under the control of organization f which was established by church a and is listed in directory s_corporation e’s bylaws provide that certain officers of organization f are members of corporation e’s board_of directors the highest officer of organization f is the president of corporation e in view of the common religious bonds between church a and corporation e the inclusion of corporation e in directory s and the indirect control of corporation e by church a through organization f it is concluded that the employees of corporation e meet the definition of employee under sec_414 of the code accordingly these individuals are deemed to be employees of church a for purposes of sec_414 of the code in addition under the rules of sec_414 church a is deemed to be the employer of employees of corporation e for purposes of the church_plan rules having established that corporation e's employees are church a employees the remaining issue is whether committee h which administers plan x is an organization controlled by or associated with a church or a convention or association of churches and has as its principal purpose or function the administration or funding of a plan within the meaning of sec_414 of the code plan x has been administered by committee h the effective retirement_plan committee the sole purpose or function of committee h is to administer plan x committee h consists of certain individuals involved with the direction and management of corporation e these are the chief operating officer chief financial officer the director of human resources the chair of the board's finance and administration committee and an at-large board member who is also a member of the finance and administration committee committee h members must share common religious bonds and convictions with church a and are appointed by and serve at the pleasure of the board_of directors of corporation e thus due to corporation e’s direct and thereby church a’s indirect control of committee h committee h is an organization controlled by or associated with a church or a convention or association of churches and has as its sole purpose or function the administration or funding of a plan for the provision of retirement benefits for individuals and their beneficiaries who are deemed to be employees of a church or a convention or association of churches it is concluded therefore that plan x as administered by committee h is a plan administered by an organization described in sec_414 of the code as of also as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for ail prior years committee h was established to administer plan x on therefore the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly plan x is maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of plan x for the provision of retirement benefits for the employees of corporation e accordingly we conclude that plan x is a church_plan within the meaning of sec_414 of the code and has been a church_plan within the meaning of sec_414 of the code retroactive tc this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter expresses no opinion as to whether plan x continues to be a qualified_plan under sec_401 of the code the determination as to whether a plan remains qualified under sec_401 is within the jurisdiction of the appropriate office of the internal_revenue_service in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions regarding this ruling you may contact sincerely yours fe donzel littlejohn manager employee_plans technical group
